Exhibit 10.2





AMENDMENT NO. 4

This AMENDMENT NO. 4, dated as of April 18, 2009 (“Amendment No. 3”), is entered
into by and among DAYTON SUPERIOR CORPORATION, a Delaware corporation (the
“Borrower”), the persons designated as “Lenders” on the signature pages hereto
(the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a
Delaware corporation, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the other Loan Parties, the Lenders and GE Capital, as
administrative agent and collateral agent, are party to the Revolving Credit
Agreement dated as of March 3, 2008 (as amended by Amendment No. 1, dated as of
March 16, 2009 and Amendment No. 2, dated as of March 23, 2009 and Amendment No.
3, dated as of April 9, 2009, the “Original Credit Agreement”; all capitalized
terms defined in the Original Credit Agreement and not otherwise defined herein
to have the meanings assigned thereto in the Original Credit Agreement); and

WHEREAS, the Borrower wishes to amend the Original Credit Agreement in the
manner set forth below; and

WHEREAS, the Lenders, subject to the terms and conditions of this Amendment No.
4, are willing to amend the Original Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower and the Lenders agree as follows:

SECTION 1.
AMENDMENT

Subject to the satisfaction of the condition to effectiveness referred to in
Section 2 below, the Original Credit Agreement is hereby amended as follows:

The definition of the term “Applicable Margin” appearing in Section 1.1 of the
Original Credit Agreement is amended by (i) replacing the phrase “10.00%”
appearing in clause (v) of this definition with the phrase “11.00%” and (ii)
replacing the phrase “11.00%” appearing in clause (vi) of such definition with
the phrase “10.00%”.

SECTION 2.
CONDITIONS TO EFFECTIVENESS

This Amendment No. 4 shall be effective as of March 23, 2009 (the “Amendment No.
4 Effective Date”) subject to and upon satisfaction on or prior to such date of
the following conditions: receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 4 executed and delivered by the Borrower, the
Administrative Agent and the Lenders.



SECTION 3.
LIMITATION ON SCOPE

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendment set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of the
Borrower or any other Loan Party requiring the consent of the Administrative
Agent or Lenders except to the extent specifically provided for herein.  The
Administrative Agent and Lenders have not and shall not be deemed to have waived
any of their respective rights and remedies against the Borrower or any other
Loan Party for any existing or future Defaults or Event of Default.

--------------------------------------------------------------------------------



SECTION 4.
MISCELLANEOUS

(a)       The Borrower hereby represents and warrants that (i) this Amendment
No. 3 has been duly authorized and executed by it, and the Original Credit
Agreement, as amended by this Amendment No. 4, is its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, moratorium and similar
laws affecting the rights of creditors in general; and (ii) this Amendment No. 4
is being delivered in the State of New York.

(b)       The Borrower hereby ratifies and confirms the Original Credit
Agreement as amended hereby, and agrees that, as amended hereby, the Original
Credit Agreement remains in full force and effect.

(c)                     The Borrower hereby acknowledges, confirms and agrees
that, as of the date hereof, the security interests and liens granted to the
Administrative Agent on behalf of itself and the Secured Parties under the
Original Credit Agreement and the other Loan Documents securing the Obligations
are in full force and effect, are properly perfected and are enforceable in
accordance with the terms of the Credit Agreement and the other Loan Documents..

(d)       The Borrower agrees that all Loan Documents remain in full force and
effect notwithstanding the execution and delivery of this Amendment No. 4.

(e)       This Amendment No. 4 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(f)       All references in the Loan Documents to the “Credit Agreement” and in
the Original Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Original Credit Agreement as
amended by this Amendment No. 4 (as well as by all subsequent amendments,
restatements, modifications and supplements thereto).

(g)       Each of the following provisions of the Original Credit Agreement is
hereby incorporated herein by this reference with the same effect as though set
forth in its entirety herein, mutatis mutandis, and as if “this Agreement” in
any such provision read “this Amendment No. 3”: Section 11.11 (Notices), Section
11.13 (Governing Law), Section 11.14 (Jurisdiction), Section 11.15 (Waiver of
Jury Trial), Section 11.16 (Severability) and Section 11.18 (Entire Agreement).

1049731-2

--------------------------------------------------------------------------------



[signature pages follow]



1049731-2

--------------------------------------------------------------------------------



WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.



  BORROWER:   DAYTON SUPERIOR CORPORATION, a Delaware corporation   By: /s/
Edward J. Puisis Name: Edward J. Puisis Title: Executive Vice President and CFO
  LENDERS:   GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and a
Lender   By: /s/ Michelle Handy   Name: Michelle Handy Title: Its Duly
Authorized Signatory

1049731-2









